1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                       )
4                                                    )
                          Plaintiff,                 )        Case No.: 2:11-cr-00442-GMN-GWF
5
           vs.                                       )
6                                                    )                    ORDER
     ERIC TYRONE JACKSON,                            )
7                                                    )
                          Defendant.                 )
8
                                                     )
9                                                    )

10          Pending before the Court are Defendant Eric Tyrone Jackson’s (“Defendant’s”) Motion

11   to Run Sentences Concurrently, (ECF No. 304), and Motion to be Taken into Federal Custody,

12   (ECF No. 311). The Government filed Responses to each Motion, (ECF Nos. 310, 313).
13   Defendant file a Reply in support of his Motion to be Taken into Federal Custody,
14   (ECF No. 314).

15          On August 9, 2019, the Court issued a Minute Order, (ECF No. 348), directing

16   Defendant’s counsel “to file a supplement to the motions explaining that the relief in the
17   motions is still requested or a request to withdraw the motions” by October 4, 2019. The Court

18   granted Defendant’s request to extend time to respond to the Court’s Minute Order until
19   November 3, 2019, (Min. Order, ECF No. 352). Defendant’s counsel has not timely filed a
20   supplement to Defendant’s Motions.
21          Defendant previously filed Motions for his state and federal sentences to run

22   concurrently and to serve his federal sentence before his state sentence, (ECF Nos. 210, 220).
23   This Court denied the Motions for failure to cite any legal basis why the motions should be
24   granted. (See Orders, ECF Nos. 217, 234). Defendant again fails to cite any legal basis for the
25   relief requested in his pending Motions. (See Motions, ECF Nos. 310, 313).


                                                Page 1 of 2
1          Accordingly,
2          IT IS HEREBY ORDERED that Defendant’s Motion to Run Sentences Concurrently,
3    (ECF No. 304), is DENIED without prejudice.
4          IT IS FURTHER ORDERED that Defendant’s Motion to be Taken into Federal
5    Custody, (ECF No. 311), is DENIED without prejudice.
6

7                 5 day of November, 2019.
     DATED this _____
8

9
                                             ___________________________________
10
                                             Gloria M. Navarro, District Judge
                                             United States District Court
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                           Page 2 of 2
